—Judgment, Supreme Court, New York County (Renee White, J., on speedy trial motion; Dorothy Cropper, J., at jury trial and sentence), rendered October 20, 1999, convicting defendant of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the evidence, including the police observations of defendant and his codefendants “casing” potential victims and following the victim out of a store and into the subway station, and the victim’s testimony about how defendant and several codefendants blocked him from immediately pursuing the person who took his property, clearly warranted the inference that defendant was a participant in the robbery (see, People v Allah, 71 NY2d 830).
Defendant’s challenge to the court’s limitations on voir dire of prospective jurors is similar to arguments rejected by this *136Court on appeals by two of his codefendants (People v Miller, 292 AD2d 169; People v Carter, 285 AD2d 384, lv denied 97 NY2d 680), and there is no reason to reach a different result herein.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329, cert denied 534 US 899).
Defendant’s speedy trial motion was properly denied. The remaining arguments raised in defendant’s pro se supplemental brief are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Mazzarelli, Buckley, Lerner and Gonzalez, JJ.